Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 53-103 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Claims 25-31 recite,
a game token management system comprising:
one or more game tokens each having an individually identifiable unique ID;
a gaming table on which a game is playable using the one or more game tokens;
a game token tray in which those of the one or more game tokens that are of a dealer are storable;
a measurement device; and
a management control device;
wherein: 
the measurement device is configured to measure respective positions, types, and numbers of the one or more game tokens that are on the gaming table; and 
the management control device is configured to:
recognize, based on a measurement result obtained from the measurement device and for each of a plurality betting areas on the gaming table, a respective amount of the one or more game tokens;
either:
(1) perform a first comparison between the respective amount at the time of a start of dealing of the player cards and the respective amount at the time of an end of the dealing of the playing cards, and determine whether the respective amount has changed, wherein the dealing of the player cards starts when betting ends for a game, and dealing of the playing cards ends when a result of the game is determined; or
(2) compare perform a second comparison between the respective amount before an exchange of game tokens and bills and the respective amount after the exchange, and determine whether a change of the respective amount indicated by the second comparison corresponds to the exchange; and 
display a result of the determination on a display device.

The above underlined limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims recite managing a game by measuring respective positions, types and number of one or more game tokens on a gaming table; and performing a first comparison between the respective amount at the time of a start of dealing the playing cards and the respective amount at the time of the end of dealing the player cards or performing a second comparison between the respective amount before an exchange of game tokens and bills and respective amount after the exchange. The betting activity and exchange of money in a wagering game is managed. Managing a wagering game is a management of a social activity, which is and abstract idea of organizing human activity.
In addition, the management and comparison of bet through the game (start and ending of the dealing the cards) and comparing the exchange of money is a fundamental economic principle or commercial interaction. Comparing the amount for a bet at different time of when the cards are dealt is a human activity of ensuring that the proper amount is being wagered. In addition, comparing the amount of tokens and bills before and after an exchange is a commercial interaction to ensure the correct amount of money is being exchanged.
Furthermore, comparing the amount for a bet at different time of when the cards are dealt or comparing the amount of tokens and bills before and after an exchange is a mental person. Mental process are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The steps of measuring the tokens and bill and comparing the amount at different times are steps a person can perform in the human mind by observing the gaming table.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 25-31 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The measurement device, the management control device are not used in a meaningful way. The measurement device, the management control device, are generic computers, and generic computer components known in the art used to perform the abstract idea. The use of the measurement device and the management control device generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite a measurement device; and a management control device. A measurement device such as a camera or sensors to identify the gaming chips is well known routine and conventional. As evidence, Nicastro (US 2006/0205484) discloses that various data collection means are known in the art to collect game data (e.g. cards, wager, player’s available wager funds) including cameras, RFID, bar code scanners, etc., to identify chips and cards (paragraph 20).
The management control device (interpreted as a processor) is a generic computer used to determine and calculate game data, which is well known, routine and conventional in the art. As evidence, Merati (US 2016/0171813) discloses it is well known in the art to use processor-executable instructions to determine game results in a casino game and make determinations for a game management system using various detectors (paragraph 24). The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claims 26-27, 30-31 are directed to measuring the tokens, recognizing the measurement results, comparing the token amounts, determinizing the balance amount and collected amount, comparing the amounts. These limitations further recite an abstract idea of organizing human activity and performing a mental process. The claim limitations are not integrated to a practical application. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.
Claims 27-29 are directed to displaying a mismatch in the amount based on the comparison. The steps of displaying amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. The claim limitations are not integrated to a practical application. Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the measurement device is configured to measure respective positions, types, and numbers of the one or more game tokens that are on the gaming table”; and 
“the management control device is configured to: recognize, based on a measurement result obtained from the measurement device” in clam 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 25 recites, “dealing of the playing card starts when betting ends for a game, and the dealing of the playing cards ends when a result of the game is determined”. Applicant’s specification fails to teach that dealing of the playing card starts when betting ends for a game and dealing of the playing cards ends when a result of the game is determined.

The closest description of the above limitation is in paragraph 114. Paragraph 114 discloses the following.
In order to determine winning/losing of a game, the card distributing device 3 can detect the start of dealing of cards and the end of dealing (a time period for determining winning/losing). For this reason, the card distributing device 3 detects a situation other than the distribution (dealing) of cards, and the control device 14 detects exchange of bills and game tokens 120 on the game table 4 in a situation other than the dealing of cards (illustrated in Fig. 5).
The specification discloses that the card distributing device can detect the start of dealing the cards and the end of dealing. However, there is not description that the start of dealing the cards occurs when betting ends and the end of dealing occurs when a result of the game is determined. 

In addition, there description of dealing of the playing cards ends when a result of the game is determined. There is no description the result of the game determines when the dealing of the player cards ends. Paragraph 261 discloses, “That is, the card distribution device 3 determines a game winning/losing result on the gaming table 4 and displays it on a result indicator lamp.” The result of the game is determined based on the cards. When the dealer finishes dealing, the cards are evaluated and the results of the game is determined. Therefore, dealing of the playing cards does not end when a result of the game is determined because all the cards would need to be dealt so that they can be evaluated to determine a game result.
Claims 26-31 are rejected by dependency.

Claim 25 recites, “the measurement device is configured to measure respective positions, types, and numbers of the one or more game tokens that are on the gaming table”; and “the management control device is configured to: recognize, based on a measurement result obtained from the measurement device”.
However, Applicant’s specification fails to discloses what the device configured to or means for measure respective positions, types, and numbers of the one or more game tokens that are on the gaming table and the device configured to or means for recognizing, based on a measurement result obtained from the measurement device.
The closest description (paragraph 140) discloses, “The image analyzing device 18, the measurement device 19, and the management control device 14 of this detection system have a structure integrally including a computer formed as one body or by a plurality of configurations, a program, and a memory.” The specification discloses that the measurement device 19, and the management control device 14 is part of a computer. However, the specification fails clearly describe what components of the computer the measurement device and the management control device are. Furthermore, according to Fig. 6 of Applicant’s specification, it appears that the measurement device 19 is a component of the management control device 14.
Claims 26-31 are rejected by dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 25, the claim limitation ““the measurement device is configured to measure respective positions, types, and numbers of the one or more game tokens that are on the gaming table”; and “the management control device is configured to: recognize, based on a measurement result obtained from the measurement device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification (paragraph 140) discloses that the measurement device 19, and the management control device 14 is part of a computer. However, the specification fails clearly describe what components of the computer the measurement device and the management control device are. Furthermore, according to Fig. 6 of Applicant’s specification, it appears that the measurement device 19 is a component of the management control device 14 instead of separate components as claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 26-31 are rejected by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0233699) in view of Gelinotte (US 2013/0316797)

25. Koyama discloses a game token management system (Fig. 1) comprising:
one or more game tokens (gaming chips 71 in Fig. 1) each having an individually identifiable unique ID (unique number specifying the game chip, paragraphs 43, 53-54); 
a gaming table on which a game is playable using the one or more game tokens (betting board 31 is a table on the surface of which the games chips are bet, paragraphs 31); 
a measurement device (bet information detection device 11 in Fig. 3 and cameras 3 in Fig. 1; paragraphs 38-47, 60); and 
a management control device (server 6 in Fig. 1); wherein:
the measuring device is configured to measure respective positions, types (placement and value of the chips, paragraphs 43, 52), and numbers of the one or more game tokens that are on the gaming table (number of game chips of each player; i.e. five on-dollar, two five-dollar, one ten-dollar; paragraphs 55, 56) and the management control device is configured to:
recognize, based on a measurement result obtained from the measurement device and for each of a plurality of betting’s areas on the gaming table (34 in Fig. 2, 7 are “betting areas” to allow player to place chips for bets, paragraphs 42, 47, 73), a respective amount of the one or more game tokens (see above and paragraphs 43, 52, 55-56); 

Koyama discloses the claimed invention but fails to teach a game token tray in which those of the one or more game tokens that are of a dealer are storable and the management control device is configured to:
either:
(1) perform a first comparison between the respective amount at the time of a start of dealing of the player cards and the respective amount at the time of an end of the dealing of the playing cards, and determine whether the respective amount has changed, wherein the dealing of the player cards starts when betting ends for a game, and dealing of the playing cards ends when a result of the game is determined; or
(2) compare perform a second comparison between the respective amount before an exchange of game tokens and bills and the respective amount after the exchange, and determine whether a change of the respective amount indicated by the second comparison corresponds to the exchange; and 
display a result of the determination on a display device.

Nevertheless, it would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering systems, Gelinotte discloses a game management system for a gaming table. Gelinotte discloses that the game table comprises a game token tray so store one or more game tokens (Chip tray 20 in Fig. 1. In addition, chip recycler 45 in Fig. 1 holds game tokens and therefore can also be considered a game token tray; paragraph 16). Gelinotte also discloses the system either (1) perform a first comparison between the respective amount at the time of a start of dealing of the player cards and the respective amount at the time of an end of the dealing of the playing cards, and determine whether the respective amount has changed, wherein the dealing of the player cards starts when betting ends for a game, and dealing of the playing cards ends when a result of the game is determined; or (It is noted that the claim is recited as an alternative. See alternative below) (2) compare perform a second comparison between the respective amount before an exchange of game tokens and bills and the respective amount after the exchange (authenticate the chips paid/chips buy in and cash paid out/chips buy- in, using bill validator and chip RFID reader, paragraphs 11, 46), and determine whether a change of the respective amount indicated by the second comparison corresponds to the exchange (paragraph 47); and display a result of the determination on a display device (button appears or won’t appear if the amount matches or does not match, paragraph 47). Gelinotte’s system among other reasons, increases protection against counterfeiting and theft, reduces human error and fraud (paragraphs 18-22, 28-40). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Koyama’s invention and incorporate a game token tray in order to provide the predictable result of storing dealer tokens. In addition, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Koyama’s and compare the amount of game tokens and bills exchanged as claimed in order to provide the predictable result of increasing protection against counterfeiting and theft, reducing human error and fraud

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0233699) in view of Gelinotte (US 2013/0316797) as applied to claim 25 above, and further in view of Soltys (US 2002/0042299).


27. Koyama discloses the claimed invention but fails to teach that the management control device is configured to: count a balance of a casino side on the gaming table based on a winning/losing result obtained from a winning/losing determination device; determine an amount to be collected by the casino side; perform a third comparison between the amount to be collected and an amount of the one or more game tokens collected by a dealer and placed in the game token tray, which latter amount is obtained from a dealer chip determination device; perform a fourth comparison between an amount of the one or more game tokens to be paid out by a casino and a decrease amount of the one or more game tokens in the game token tray after the dealer picks up and pays out from the one or more game tokens in the game token tray; and display a match or a mismatch the display device according to a result of the third comparison and a result of the fourth comparison. Dealer token trays are used to store token for the dealer. In an analogous art wagering games, Soltys discloses a game management system that monitors game play on a wagering table. Soltys discloses that the system comprises a token tray (36 in Fig. 9) to store one or more dealer tokens. Soltys discloses management control device (52) is configured to:
count a balance of a casino side on the gaming table based on a winning/losing result obtained from a winning/losing determination device (Chip tray monitoring provides a measure of the chip tray contents, i.e. counts and values of all chips in the chip tray continually, paragraphs 90-91);
determine an amount to be collected by the casino side (calculate payout and losses, paragraphs 106, 151, 155, step 27);
compare the amount to be collected and an amount of the one or more game tokens collected by a dealer and placed in the game token tray, which latter amount is obtained from a dealer chip determination device (compare or check payout and losses with the changes in chip tray, paragraphs 106, 151, 155, step 27);
compare an amount of the one or more game tokens to be paid out by a casino and a decrease amount of the one or more game tokens in the game token tray after the dealer picks up and pays out from the one or more game tokens in the game token tray (calculate payout and losses and paragraphs 106, 151, 155, step 27).
display a match or a mismatch the display device according to the comparison (computer used to access information regarding the game surveillance, paragraphs 158).
It would have been obvious to one of ordinary skilled in the art to modify Koyama’s system and compare the amount to be collected and paid with the amount in the chip tray as claimed in order to provide the predictable result of verifying that the correct amount was collected and paid.

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0233699) in view of Gelinotte (US 2013/0316797) and Soltys (US 2002/0042299) as applied to claim 27 above, and further in view of Gururajan (2005/0026680).

28. Koyama in view of Soltys discloses the claimed invention as discussed above but fails to teach that display device includes one or more lamps, and the display of the match of mismatch is performed by turning the one or more lamps on or off. However, in an analogous art wagering games, Gururajan discloses a table management system that monitors the game. Gururajan discloses that when a game event is detected, a feedback mechanism including LEDS are installed at the table to instruct the dealer to take specific actions (paragraph 147). Such feedback instructs the dealer on what activities to perform at the table (paragraph 147). It would have been obvious to one of ordinary skilled in the art to modify Koyama in view of Soltys’ system and incorporate one or more lamps, and display the match or mismatch by turning the one or more lamps on or off in order to provide the predictable result of instructing the dealer on what activities to perform at the table

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0233699) in view of Gelinotte (US 2013/0316797) and Soltys (US 2002/0042299) as applied to claim 27 above, and further in view of Hoyt (US 2015/0312517)

29. Koyama in view of Soltys discloses the claimed invention but fails to teach that the management control device is configured to display the match and mismatch on the display device for each of the betting areas of the gaming table. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art wagering games, Hoyt discloses a table management system that monitors the game. Hoyt discloses display device that displays incorrect or abnormal events (Various alarms associated with at the table; paragraphs 227-247, Figs. 10-13) for each player position at the gaming table (betting position summary area 1032, paragraph 212; alert areas 1026 related to the player positions, paragraphs 245, Figs. 10-13). It would have been obvious to one of ordinary skilled in the art to modify Koyama in view of Soltys’ system and incorporate and display the match and mismatch mismatch on the display device for each of the betting areas of the gaming table in order to provide the predictable result of displaying which player position(s) the error is occurring.

Response to Arguments
Applicant’s arguments with respect to claim 25-27 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715